Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered October 24, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. Defendant received a reasonable opportunity to advance his claims that he was innocent and that his attorney “coerced” him into pleading guilty, and the record establishes that defendant’s plea was knowing, intelligent and voluntary (see People v Frederick, 45 NY2d 520 [1978]). Nor was the appointment of new counsel required under *220the circumstances. In his written application, defendant merely alleged that his attorney advised him to plead guilty in order to avoid a severe sentence, and defendant never elaborated on these allegations. Therefore, his claim of coercion was meritless (see e.g. People v Hines, 267 AD2d 17 [1999], lv denied 94 NY2d 921 [2000]), and there was no conflict of interest. Defendant’s claim of innocence was equally meritless. We have considered and rejected defendant’s remaining claims. Concur—Saxe, J.P., Marlow, Sullivan, Gonzalez and Catterson, JJ.